Citation Nr: 0407505	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected type II diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran, who had active service from, June 1967 to March 
1970 and from October 1973 to April 1977, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.

The Board observes that the veteran submitted a statement in 
August 2003 indicating that his service-connected type II 
diabetes mellitus had increased in severity and that he had 
become insulin dependent.  It is unclear as to whether the 
veteran intended to file a claim for an increased evaluation 
for that particular disability.  However, this matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A heart disorder was not manifested during service, or 
for many years following the veteran's separation from 
service.

3.  A heart disorder has not been shown to be causally or 
etiologically related to the veteran's period of service or 
to a service-connected disability.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the rating decision as well as the Statement of the Case 
issued in connection with the veteran's appeal have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason his claim was denied.  In 
addition, the RO sent a letter in May 2002 to the veteran 
that specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been associated 
with the claims file, as were his VA outpatient records and 
private medical records.  The veteran has also been afforded 
two examinations for the purpose of evaluating his diabetes 
and his heart.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  


Background and Evidence

Service records show that the veteran served on active duty 
from June 1967 to March 1970 and from October 1973 to April 
1977.

The veteran's service medical records, including his entrance 
and separation examinations, are negative for complaints, 
treatment, or diagnosis of a heart disorder.  

VA outpatient records dated August 2000 to June 2002 show 
that the veteran had a history of diabetes mellitus, coronary 
artery disease, hypertension, and asymptomatic myocardial 
infarction.  The veteran also described having intermittent 
chest pain.

The veteran was afforded two VA examinations in May and June 
2002 for the purpose of evaluating his type II diabetes 
mellitus and his heart.  The diabetes examination report 
noted that the veteran had a history of coronary artery 
disease, an asymptomatic myocardial infarction, and 
hypertension.  That examiner diagnosed the veteran with 
uncontrolled type II diabetes mellitus, coronary artery 
disease, and hypertension.  He further commented that the 
veteran's diabetes did not cause his coronary artery disease 
or hypertension.

A rating decision dated in July 2002 granted service 
connection for type II diabetes mellitus and assigned a 20 
percent evaluation effective from July 9, 2001.

In his September 2002 Notice of Disagreement, the veteran 
stated that his heart disorder developed around the time he 
was diagnosed with type II diabetes mellitus and believed 
that his diabetes directly caused his heart disorder.  He 
also disagreed with the contention that his smoking habit had 
caused his coronary artery disease and cited to page 1656 of 
The Merck Manual (17th ed. 1999) arguing that there was 
medical documentation that his diabetes was more likely to be 
the cause of his heart disorder than was his smoking habit.  

In VA Form 9 dated in May 2003, the veteran referred to a 
medical treatise, which indicated that certain heart 
disorders are more common in individuals diagnosed with 
diabetes.  The veteran contended that this information along 
with the fact that he was diagnosed with both a heart 
disorder and diabetes around the same time establishes a 
relationship between the diagnoses.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a heart disorder.  More specifically he claims 
that his heart disorder was caused by or the result of his 
service-connected type II diabetes mellitus.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection 
may also be granted for certain chronic diseases, such as 
cardiovascular-renal disease, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id. 

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
the veteran is not entitled to service connection for a heart 
disorder.  Although the veteran clearly has a current 
diagnosis of a heart disorder, he has not presented competent 
medical evidence specific to his case upon which service 
connection can be granted for the disorder.  The evidence of 
record does not establish that veteran had symptomatology in 
service or for many years thereafter.  In this regard, the 
Board notes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
heart disorder in service.  In fact, the veteran did not even 
seek treatment for such a disorder until many decades after 
service.  Therefore, the Board finds that the veteran did not 
develop a heart disorder during service or within one year 
thereafter.

In addition to the lack of medical evidence establishing that 
the veteran had a heart disorder in service or for many years 
thereafter, no physician has linked any current heart 
disorder to service or to any incident that occurred during 
active service.  Although the 2002 VA examiners diagnosed the 
veteran with a heart disorder, neither examiner commented on 
the likelihood of a relationship between the veteran's 
current diagnosis and his period of service.  Nor is there 
any other medical opinion of record that establishes such a 
relationship.  Thus, the evidence of record does not 
establish that the veteran had symptomatology in service, 
that the disorder manifested within a year following the 
veteran's separation from service, or that there is a nexus 
between the current disorder and his military service.  
Therefore, service connection may not be granted on a direct 
or presumptive basis.

As to the veteran's claim that his heart disorder is related 
to his service-connected type II diabetes mellitus, the Board 
also finds that the medical evidence of record does not 
support this contention.  Although the veteran has a current 
diagnosis of both a heart disorder and type II diabetes 
mellitus, the medical evidence has not established a 
relationship between the two disorders.  In this regard, the 
Board notes that the June 2002 VA examiner offered the only 
medical opinion of record concerning the etiology of the 
veteran's current heart disorder.  That opinion specifically 
stated that the veteran's diabetes did not cause his coronary 
artery disease and hypertension.  Simply put, the evidence 
absent from the record is a medical opinion to the effect 
that the veteran's service-connected type II diabetes 
mellitus either caused or aggravated the heart disorder.  The 
Board does acknowledge the veteran's reference to The Merck 
Manual and to a medical treatise.  However, this evidence is 
general in nature and is not shown to pertain specifically to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").   Because this evidence was not combined 
with any opinion of a medical professional, the Board finds 
that it is without probative value in this case.  
Accordingly, service connection cannot be granted on a 
secondary basis. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's heart disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that his heart disorder is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or aggravation and 
absent a professional medical opinion linking the veteran's 
disorder to service, service connection cannot be granted. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).






ORDER

Service connection for a heart disorder is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



